In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 18-1560V
                                           Filed: May 26, 2022

    * * * * * * * * * * * * *                       *    *
    KATHY CUMMINGS GILLIM                                *       UNPUBLISHED
                                                         *
                   Petitioner,                           *
    v.                                                   *       Decision on Attorneys’ Fees and Costs
                                                         *
    SECRETARY OF HEALTH                                  *
    AND HUMAN SERVICES,                                  *
                                                         *
             Respondent.                                 *
    * * * * * * * * * * * * *                       *    *

Scott William Rooney, Esq., Nemes Rooney, P.C., Farmington Hills, MI, for petitioner.
Camille Collett, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On October 9, 2019, Kathy Cummings Gillim (“Ms. Gillim,” or “petitioner”) filed a
petition for compensation under the National Vaccine Injury Compensation Program.2 Petitioner
alleges that she suffered Guillain-Barre Syndrome (“GBS”) as a result of a diphtheria-tetanus-
acellular pertussis (“DTaP”) vaccine received on September 4, 2015. Petition at 1, ECF No. 1. On
March 2, 2022, respondent filed a Stipulation of Dismissal. ECF. No. 79. On March 2, 2022, an
Order Concluding Proceedings Pursuant to Vaccine Rule 21(a) issued. ECF No. 80.

       On March 7, 2022, petitioner filed a Motion for Attorneys’ Fees and Costs. ECF No. 81
(“Fees App.”). Petitioner requests attorneys’ fees in the amount of $27,878.50 and attorneys’ costs

1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the Court of
Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will be available to anyone
with access to the internet. However, the parties may object to the Decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be
available to the public. Id.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of citation,
all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                             1
in the amount of $658.00, for a total amount of $28,536.50. Id. at 2. Petitioner seeks reimbursement
for costs paid for medical records in the amount of $1,323.64. Id. at 2.

       On March 8, 2022, respondent filed a response to petitioner’s Motion for Fees. Response,
ECF No. 82. Respondent provided no specific objection to the amount requested or hours worked,
but instead, “respectfully recommend[ed] that the Special Master exercise her discretion and
determine a reasonable award for attorneys’ fees and costs.” Id. at 3.

                                       I. Legal Framework

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
§ 15(e)(1). If a petitioner succeeds on the merits of his or her claim, he or she is entitled to an
award of reasonable attorneys’ fees and costs. Id.; see Sebelius v. Cloer, 133 S. Ct. 1886, 1891
(2013). However, a petitioner need not prevail on entitlement to receive a fee award as long as the
petition was brought in “good faith” and there was a “reasonable basis” for the claim to proceed.
§ 15(e)(1).

        The Federal Circuit has endorsed the use of the lodestar approach to determine what
constitutes “reasonable attorneys’ fees” and “other costs” under the Vaccine Act. Avera v. Sec’y
of Health & Human Servs., 515 F.3d 1343, 1349 (Fed. Cir. 2008). Under this approach, “an initial
estimate of a reasonable attorneys’ fee” is calculated by “multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.” Id. at 1347-48 (quoting Blum
v. Stenson, 465 U.S. 886, 888 (1984)). That product is then adjusted upward or downward based
on other specific findings. Id.

        Special masters have substantial discretion in awarding fees and may adjust a fee request
sua sponte, apart from objections raised by respondent and without providing petitioners with
notice and opportunity to respond. Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201,
209 (2009). Special masters need not engage in a line-by-line analysis of petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011).

                                           II. Discussion

A.     Reasonable Hourly Rate

        A “reasonable hourly rate” is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of petitioner’s
attorney.” Rodriguez v. Sec’y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F. 3d at 1349). There is a “limited exception” that provides for attorneys’ fees
to be awarded at local hourly rates when “the bulk of the attorney’s work is done outside the forum
jurisdiction” and “there is a very significant difference” between the local hourly rate and forum
hourly rate. Id. This is known as the Davis County exception. Hall v. Sec’y of Health & Human



                                                  2
Servs., 640 F.3d 1351, 1353 (2011) (citing Davis Cty. Solid Waste Mgmt. & Energy Recovery
Special Serv. Dist. v. U.S. EPA, 169 F.3d 755, 758 (D.C. Cir. 1999)).

        In this case, Scott Rooney worked in Farmington Hills, MI, and special masters have
consistently awarded non-forum rates to legal professionals practicing in this area. Mr. Rooney
requested $350.00 per hour in 2018-2019, $380.00 per hour for 2020, and $400.00 per hour for
2021-2022, for a total of $27,878.50 in attorneys’ fees. Fees App. at 2. The undersigned finds the
total amount requested to be reasonable based on the length of the case, Mr. Rooney’s work on the
matter, and his vaccine program experience.3

B.      Hours Reasonably Expended

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton ex rel. Saxton v. Sec’y of Health &
Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424,
434 (1983)). “Unreasonably duplicative or excessive billing” includes “an attorney billing for a
single task on multiple occasions, multiple attorneys billing for a single task, attorneys billing
excessively for intra office communications, attorneys billing excessive hours, [and] attorneys
entering erroneous billing entries.” Raymo v. Sec’y of Health & Human Servs., 129 Fed. Cl. 691,
703 (2016). While attorneys may be compensated for non-attorney-level work, the rate must be
comparable to what would be paid for a paralegal. O’Neill v. Sec’y of Health & Human Servs., No.
08-243V, 2015 WL 2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015). Clerical and secretarial
tasks should not be billed at all, regardless of who performs them. McCulloch, 2015 WL 5634323,
at *26. Hours spent traveling are ordinarily compensated at one-half of the normal hourly attorney
rate. See Scott v. Sec’y of Health & Human Servs., No. 08-756V, 2014 WL 2885684, at *3 (Fed.
Cl. Spec. Mstr. June 5, 2014) (collecting cases). And “it is inappropriate for counsel to bill time
for educating themselves about basic aspects of the Vaccine Program.” Matthews v. Sec’y of Health
& Human Servs., No 14-1111V, 2016 WL 2853910, at *2 (Fed. Cl. Spec. Mstr. Apr. 18, 2016).
Ultimately, it is “well within the Special Master’s discretion to reduce the hours to a number that,
in [her] experience and judgment, [is] reasonable for the work done.” Saxton, 3 F.3d at 1522. In
exercising that discretion, special masters may reduce the number of hours submitted by a
percentage of the amount charged. See Broekelschen, 102 Fed. Cl. at 728-29 (affirming the Special
Master’s reduction of attorney and paralegal hours); Guy v. Sec’y of Health & Human Servs., 38
Fed. Cl. 403, 406 (1997) (same).

         The overall hours spent on this matter appear to be reasonable. The undersigned has
reviewed the billing entries and finds that the billing entries adequately describe the work done
on the case and the amount of time spent on that work. None of the entries appear objectionable,
nor has respondent identified any entries as objectionable. Accordingly, petitioner is entitled to
final attorneys’ fees of $27,878.50.




3
  The undersigned is not commenting on the reasonableness of the hourly rates submitted by Mr. Rooney, but rather
the overall fee requested in light of the amount of work performed in this matter.

                                                        3
C.      Reasonable Costs

        Petitioner seeks reimbursement for costs paid for medical records in the amount of
$1,323.64, and petitioner’s counsel requests a total of $658.00 for attorneys’ costs incurred from
filing fees, expert expenses, and legal research. Fees App. at 2. Petitioner has provided adequate
documentation of these expenses, and all appear to be reasonable in the undersigned’s experience.
Accordingly, petitioner and petitioner’s counsel are entitled to $1,323.64 and $658.00 in final
costs, respectively.

                                                III. Conclusion

        Based on the foregoing, petitioner’s motion for attorneys’ fees and costs is GRANTED.
The undersigned awards a lump sum of $28,536.50, representing reimbursement for
petitioner’s attorneys’ fees and costs, in the form of a check payable jointly to petitioner and
petitioner’s counsel, Scott Rooney, and awards a lump sum of $1,323.64, representing
reimbursement for petitioner’s costs, in the form of a check payable to petitioner, Kathy
Cummings Gillim.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court shall enter judgment in accordance with this Decision.4


        IT IS SO ORDERED.

                                                              s/ Mindy Michaels Roth
                                                              Mindy Michaels Roth
                                                              Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.

                                                         4